MEMORANDUM ***
In a dispute over who is the proper beneficiary of Brent Anderson’s life insurance policy, the district court granted judgment on the pleadings in favor of Lucia Androneseu — Anderson’s ex-wife — because it found that MontCode Ann. § 72-2-814, which revokes, upon divorce, the designation of a spouse as a beneficiary of a life insurance policy, did not apply retroactively.
We certified the question to the Montana Supreme Court and now reverse because the Montana Supreme Court has ruled that MontCode. Ann. § 72-2-814 operates at the time of the insured’s death and revoked Andronescu’s status as a beneficiary of Anderson’s policy. Thrivent Fin. for Lutherans v. Androneseu, No. OP 12-0408, 2013 MT 13, 300 P.3d 117, 2013 WL 227954 (Jan. 22, 2013).
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.